Title: From George Washington to Samuel Miles, 27 August 1781
From: Washington, George
To: Miles, Samuel


                        
                            Sir,
                            Head Qrs Chatham Augt 27th 1781
                        
                        In consequence of a total alteration in our Plans, & the movement of a large Body of Troops to the
                            Southward, I have dispatched a Messenger for the sole purpose of having Provisions made at Trenton, for the transportation
                            of them to Christiana by Water. You will therefore be pleased to have the greatest possible number of Sloops, Shallops &
                            River Craft of all kinds, fit for the Transportation of Men, Artillery and Baggage collected from every Quarter where they
                            can be found, and brought to Trenton by the 31st Instant at which time the Head of the Column is expected to arrive: Let
                            others be procured & ordered to follow to the same place, as fast as may be until Orders are received to the contrary.
                        You will use every exertion to have this business carried into execution without loss of time. I have also
                            written to Mr Morris on the subject, with whom I wish you to Converse and advise respecting the places, mode &c.
                            of obtaining Craft; and I am persuaded he will afford you any assistance in his power.
                        I have delayed having these preparations made until this Moment, because I wished to deceive the Enemy with
                            regard to our real object as long as possible— our movements have been calculated for that purpose and I am still anxious
                            the deception should be kept up a few days longer, until our intentions are announced by the Army’s filing off towards the
                            Delaware.
                        These Arrangements would have been made through the Quarter Master General, but he having been left at Kings
                            ferry to execute some business in ths Department, & the time of his arrival being uncertain, I have thought proper to
                            write to you myself on the subject, and to desire in the most earnest manner, that neither Labour or expense may be
                            wanting in the performance of the important business now committed to you. I am, &c.
                        
                            G. Washington
                        
                        
                            P.S. Be so good as to obtain Quarters for myself and Family (half a Dozen Gentlemen) at some convenient
                                Private lodgings without mentioning particularly who they are for. If one House will not accommodate the whole, the
                                nearer the Lodgings are the better. Also be pleased to forward the Letters to the Southward by Express.
                        
                    